Citation Nr: 0938409	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-07 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected tachycardia. 

2.  Entitlement to service connection for hypertension as 
secondary to service-connected tachycardia. 

3.  Entitlement to service connection for coronary artery 
disease (CAD) with congestive heart failure (claimed as blood 
clotting resulting in a heart attack) as secondary to 
service-connected tachycardia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1943 to July 
1946. 

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2005 and May 2006 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In August 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge; a transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension and coronary artery disease, both claimed as 
secondary to service-connected tachycardia, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

There is no clinical evidence of permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or any 
other supraventricular tachycardia documented by ECG or 
Holter monitor for the period on appeal.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tachycardia 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO. Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life. Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation. Id.

In the instant case, the RO issued March 2004 and April 2004 
letters which advised the Veteran of the criteria generally 
for an increased evaluation for a service-connected 
disability, advised the Veteran of the types of evidence 
which might be relevant, and what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
notes, however, that the VCAA letters in this case failed to 
provide information about the specific rating criteria.

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate the Veteran's increased rating claim did not 
affect the essential fairness of the adjudication. See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
Veteran was provided with the rating criteria for the 
disability in the statement of the case and in subsequently 
issued supplemental statements of the case.  In this regard, 
the Board notes that the Veteran's claim was readjudicated 
following notice.  Furthermore, the Veteran and his 
representative have provided specific arguments concerning 
the propriety of an increased rating and information about 
the impact of his disabilities, thereby demonstrating actual 
knowledge of the relevant criteria.  Given his contentions 
and the evidence of record, the Veteran has demonstrated 
affirmative understanding, i.e., he had actual knowledge of 
what was necessary to substantiate the increased rating 
claim.  Thus, the purpose of the notice, to ensure that the 
Veteran had the opportunity to participate meaningfully in 
the adjudication process, was not frustrated because the 
Veteran had actual knowledge of what was necessary to 
substantiate the claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  Moreover, based on the notices provided to the 
Veteran, the Board finds that a reasonable person could be 
expected to understand what information and evidence is 
required to substantiate the increased rating claim.

In sum, the Board finds that any deficiency in the notice to 
the Veteran or the timing of the notice is harmless error 
because: (1) the Veteran clearly has actual knowledge of the 
evidence he is required to submit in this case based on his 
contentions and the communications sent to the Veteran over 
the course of this appeal; and (2) based on the Veteran's 
contentions and the communications over the course of this 
appeal, he is found to be reasonably expected to understand 
from the notices provided what was needed.  Accordingly, the 
Board concludes that the appeal may be decided without 
further notification.

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations.  The record 
before the Board contains service treatment records and post-
service treatment records.  He has been afforded a hearing 
before the undersigned.  In addition, the Veteran has not 
identified any additional pertinent evidence that could be 
obtained to substantiate his claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2009) 
(harmless error).

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2009).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- 
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disability has not significantly changed and that a 
uniform evaluation is warranted.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990) 

Entitlement To a Compensable Rating For Tachycardia

The Veteran contends his service-connected tachycardia 
arrhythmia continues to affect his daily living and that this 
warrants an increased evaluation for this disability.  

Service connection for tachycardia was established in 
December 1948 and the RO assigned a noncompensable (zero 
percent) disability evaluation based upon a notation of 
tachycardia on the Veteran's 1946 separation examination.  
His claim for an increased evaluation was received in August 
2004.  

The Veteran's sevice-connected tachycardia disability is 
rated pursuant to 38 C.F.R. § 4.104, DC 7010.  Under DC 7010, 
which addresses supraventricular arrhythmias, a 10 percent 
evaluation is warranted for permanent atrial fibrillation 
(lone atrial fibrillation), or one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 20 
percent evaluation is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  

In the present case, there is no support for a compensable 
evaluation for the Veteran's service-connected tachycardia.  
In fact, the Veteran himself clearly indicated upon VA 
examinations (in April 2004, August 2005, and April 2009) 
and, again, at his August 2009 hearing before the 
undersigned, that he had no current symptomatology associated 
with this disability.  The Veteran explained that since he 
started taking beta-blockers to control his reported rapid 
heart beat he has not experienced any tachycardia or related 
arrhythmias. See Hearing Transcript, August 2009, pp. 7-8; 
see also VA Examination, April 2009, p. 2.  

Further, in evaluating the Veteran's claim under DC 7010, the 
Board notes that the medical evidence does not show that he 
has permanent atrial fibrillation or has had one to four 
documented episodes of atrial fibrillation per year.  

The Veteran underwent VA examinations in April 2004, August 
2005, and April 2009.  During the April 2004 examination, the 
Veteran reported that he had experienced a constant rapid 
heart beat for many years, but that this condition no longer 
persisted as it was well-controlled with beta blockers and 
other medications.  On physical examination, the Veteran's 
heart was in sinus rhythm, exactly 72 beats per minute, and 
there was no gallop.  

After reviewing the Veteran's medical history, the VA 
examiner determined that there was no prior evidence 
demonstrating "true paroxysmal tachycardia."  Rather, the 
examiner's impression was that the Veteran suffered from non-
specific tachycardia, which had apparently improved with 
beta-blocker use decades prior.  The Veteran's examination 
was essentially normal, and the examiner concluded that the 
reported murmur/arrhythmia was more likely than not a 
functional murmur.  He based his conclusion on the fact that 
the Veteran had undergone extensive cardiac work-ups in the 
past which revealed no major findings.  The examiner noted 
that, on that particular day, the Veteran had no current 
tachycardia symptomatology.  

In August 2005, the Veteran underwent a second VA examination 
for evaluation of his tachycardia.  Subjectively, he again 
reported that tachycardia was no longer an issue since he 
started taking beta blockers many years ago.  A 
contemporaneous electrocardiogram revealed that his heart was 
slightly enlarged and stress test results (from a September 
2004 treadmill test) showed estimated Metabolic Equivalents 
(METs) between 6 and 7.  Nevertheless, the examiner noted 
that cardiac and respiratory examinations were essentially 
normal and that his pulse was regular at 58 beats per minute.  
Notably, there had been no arrhythmia episodes in the past 
year as documented by echocardiogram or Holter monitor.  The 
examiner provided a diagnosis of non-specific tachycardia, 
currently controlled, and further stated that there was no 
evidence of supraventricular tachycardia, atrial 
fibrillation, or ventricular arrhythmias.  

In April 2009, the Veteran underwent yet another VA 
examination for evaluation his tachycardia.  Again, the 
Veteran reported that he had an irregular/fast heart beat 
while in the military, but that he no longer experienced such 
episodes since being on beta blockers.  Objectively, the 
Veteran demonstrated a regular sinus rhythm, with no evidence 
of arrhythmia, and his pulse rate was regular at 68 beats per 
minute.  Notably, Holter monitor testing was normal.  The 
examiner provided diagnoses of arteriosclerotic 
cardiovascular disease, sinus tachycardia, and essential 
vascular hypertension.  

Based on the clinical findings outlined above, the Board 
finds that there is simply no basis upon which to assign a 
compensable rating for the service-connected tachycardia.  
Indeed, of the three VA examinations delineated above, not 
one demonstrates that the Veteran's service-connected 
tachycardia meets the criteria for a compensable rating.  
Moreover, there is no other medical evidence of record which 
shows any episodes of paroxysmal atrial fibrillation or other 
supraventricular tachycardia within the rating period on 
appeal.  Accordingly, an increased evaluation must be denied.  

Here, the Board notes that it has considered the Veteran's 
service-connected tachycardia under all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4; however, 
since the record fails to show any evidence of current 
ventricular arrhythmias (sustained), as required under 
Diagnostic Code 7011, a higher rating under that code section 
cannot be assigned.  The Board further finds there are no 
other diagnostic codes that provide a basis to assign a 
compensable evaluation.  

In sum, the preponderance of the evidence is against the 
assignment of a compensable disability rating for the 
Veteran's service-connected tachycardia.  In so finding, the 
Board again notes that the Veteran himself has denied having 
any episodes of tachycardia during the rating period on 
appeal.  Moreover, there is no clinical evidence of permanent 
atrial fibrillation, or one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia.  In fact, the April 2004 and August 2005 VA 
examiners expressly confirmed that there was no evidence of 
supraventricular tachycardia, atrial fibrillation, or 
ventricular arrhythmias.  Since such clinical findings are 
required higher ratings to be assigned, the Board concludes 
that the preponderance of the evidence is against the 
Veteran's claim.  Accordingly, a compensable evaluation for 
service-connected tachycardia is not warranted, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.


ORDER

Entitlement to a compensable rating for tachycardia is 
denied.  


REMAND

It is the Veteran's contention that his CAD (status post 
heart attack) with congestive heart failure and hypertension 
are either directly related to service, or alternatively, 
secondarily related to his service-connected tachycardia.  

In April 2009, the Veteran underwent a VA examination for the 
purpose of determining whether CAD (status post heart attack) 
and hypertension were secondarily related to his service-
connected tachycardia.  After reviewing the Veteran's claims 
file, the VA examiner opined that the Veteran's CAD and 
hypertension were not related to his service-connected sinus 
tachycardia.  In so finding, the examiner stated that he was 
unable to find any evidence of tachycardia in-service and, 
therefore, he was unable to relate CAD or hypertension to 
military service without resorting to mere speculation.  The 
RO subsequently determined that the opinion was inadequate 
because the examiner had failed to address the issue of 
aggravation.  Accordingly, an addendum to the April 2009 
opinion was provided in July 2009, in which the examiner 
stated "CAD and hypertension were not permanently aggravated 
by the service connected tachycardia."  The examiner did not 
provide any rationale for his opinion.  

Unfortunately, the Board finds that the aforementioned VA 
opinions are inadequate for the purpose of determining 
whether service connection is warranted for either CAD or 
hypertension.  Indeed, the VA examiner appeared to overlook 
several key facts in rendering his opinions.  First, the 
examiner stated that he was unable to relate CAD and/or 
hypertension directly to the Veteran's military service, or 
to the service-connected tachycardia, because tachycardia was 
not shown in-service.  This is patently untrue.  The 
Veteran's July 1946 separation examination expressly 
delineates tachycardia as a defect, and in December 1948, 
service connection was established for such condition.  
Clearly, the April 2009 VA medical opinion and accompanying 
addendum cannot be further considered in adjudicating the 
Veteran's claims since the rationale are based upon an 
inaccurate reading of the record.  In this regard, the RO is 
asked to once again obtain a medical opinion to determine 
whether the CAD (status post heart attack) and/or 
hypertension were caused or aggravated by the service-
connected tachycardia, specifically considering that 
tachycardia was shown as a defect in-service.  

Secondly, in his evaluation of the Veteran's hypertension 
claim, the examiner stated that he saw no evidence of 
hypertension in service. See C & P Examination, April 2009, 
p. 1.  Again, this is not an accurate reading of the record 
as the Veteran's July 1946 separation examination indicates a 
blood pressure of 140/90.  Here, the Board notes that 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, VA 
defines hypertension as existing where the diastolic blood 
pressure is predominantly 90 mm. or greater, and defines 
isolated systolic hypertension as existing where the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm. 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2009).  

Arguably, the Veteran's blood pressure reading of 140/90 upon 
separation in 1946 is suggestive of hypertension.  Moreover, 
in February 1950, less than four years after separation from 
service, the record shows that the Veteran was hospitalized 
for rapid heart beat, fainting, and difficulty with vision.  
No blood pressure readings were provided at that time.  
However, the record does contain a statement from the 
Veteran's long time physician, Dr. Berman, in which he states 
that he treated the Veteran in the "50's and 60's" for 
hypertension, tachyarrthymias, and angina.  See Statement 
from Dr. S. Berman, September 2006.  Finally, it is noted 
that the Veteran has testified before the undersigned that he 
was treated for hypertension and tachycardia beginning in 
1946. See Hearing Transcript, p. 4.  

Here, the Board acknowledges that hypertension may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service. 38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  In light 
of the foregoing, a medical opinion, which takes into account 
the Veteran's elevated blood pressure reading at separation 
in 1946, and his hospitalization for, inter alia, rapid heart 
beat in 1950, must be obtained.  Indeed, no previous medical 
opinion of record addresses whether the in-service, or post-
service findings, were early manifestations of either 
hypertension or CAD/heart attack.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c)(2009).  Expedited 
handling is requested.)

1.	Afford the Veteran a new VA examination 
as necessary to provide medical opinion 
as to the etiology of his 
CAD/congestive heart failure and 
hypertension.  A copy of this Remand, a 
list of the disabilities for which 
service connection has been granted, 
and the claims folder, including the 
service treatment records and any 
records obtained during the course of 
this remand, should be made available 
to and reviewed by the examiner(s).  
The examiner should record the full 
history of the Veteran's CAD and 
hypertensive disorder, to the extent 
known, including through records 
identified by the Veteran. 

The examiner should provide answers to the 
following: 

a.	Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that any current 
hypertension and CAD are proximately 
due to the service-connected 
tachycardia, which was noted upon 
separation from service in 1946?  

b.	Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that any current 
hypertension and CAD have been 
aggravated (underwent a permanent 
worsening) due to the service-connected 
tachycardia?  If so, please state the 
degree of baseline severity before such 
aggravation.  If the baseline level of 
disability cannot be established, the 
examiner must so state.  

c.	Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) that the blood pressure 
reading of 140/90 in 1946 (upon 
separation from service) represented a 
manifestation of chronic hypertension 
and/or CAD in service or within the 
first post-service year? 

d.	Is it at least as likely as not (that 
is, is there at least a 50-50 degree of 
probability) the current hypertension 
and CAD are otherwise causally related 
to active service?

All opinions must be accompanied by a 
clear rationale.  If the examiner cannot 
respond to any question without resorting 
to speculation then he must explain why it 
would be speculative to do so.  

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered. The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


